Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 1 of 28


 RAJ V. ABHYANKER, California SBN 233284
 Email: raj@legalforcelaw.com

 LEGALFORCE RAPC WORLDWIDE, P.C.
 1580 W. El Camino Real, Suite 10
 Mountain View, CA 94040
 Telephone (650) 965 8731
 Facsimile: (650) 989-2131

 Defendant Raj Abhyanker



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION


 NEXTDOOR.COM, INC., a Delaware                  Case No.:3:12-cv-05667-EMC-NMC
 corporation,
                                                 MEMORANDUM OF POINTS AND
              Plaintiff,                         AUTHORITIES IN SUPPORT OF
                                                 DEFENDANT’S MOTION UNDER THE
       v.                                        COURT’S RETAINED JURISDICTION

 RAJ ABHYANKER, an individual                    Date:         January 14, 2021
                                                 Time:         1:30 p.m.
              Defendant.
                                                 Dept.:        Courtroom 5, 17th Floor
                                                 Judge         Hon Edward M Chen




                                                1
                 MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                               Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 2 of 28


                                 TABLE OF CONTENTS

 TABLE OF AUTHORITIES                                                                  3


 I. INTRODUCTION                                                                       4



 II.             FACTUAL ADMISSIONS                                                   5-9


 III. LEGAL ARGUMENT                                                                9-25




                                                                                      23


                                                                                    25-27



 V. CONCLUSION                                                                        27


                                              2
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 3 of 28


                               TABLE OF AUTHORITIES

 CASES                                                                              Page(s)




 STATUTES




 RULES




 OTHER AUTHORITIES




                                              3
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 4 of 28


 I.   INTRODUCTION




                                         .




                                              4
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 5 of 28


 II.                 FACTUAL ADMISSIONS




                                              5
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 6 of 28




                                              6
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 7 of 28




                                              7
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 8 of 28




                                              8
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 9 of 28




 III.   LEGAL ARGUMENT




                                              9
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 10 of 28




                                             10
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 11 of 28




                                             11
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 12 of 28




                                             12
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 13 of 28




                                             13
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 14 of 28




                                             14
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 15 of 28




                                             15
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 16 of 28




                                             16
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 17 of 28




                                             17
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 18 of 28




                                             18
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 19 of 28




                                             19
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 20 of 28




                                             20
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 21 of 28




                                             21
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 22 of 28




                                             22
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 23 of 28




                                             23
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 24 of 28




                                             24
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 25 of 28




                                             25
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 26 of 28




                                             26
               MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                             Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 27 of 28




 V. CONCLUSION
      For the aforementioned reasons, Defendant seeks relief in the form explained in the
 second paragraph of the accompanying Motion.




                                               27
                 MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                               Case No. 3:12-cv-05667-EMC-NMC
Case 3:12-cv-05667-EMC Document 419-2 Filed 12/08/20 Page 28 of 28


 Dated: December 8, 2020                          LEGALFORCE RAPC WORLDWIDE P.C.

                                                       /s/ Raj Abhyanker
                                                  Raj V. Abhyanker
                                                  Attorney for Plaintiff:
                                                  LegalForce RAPC Worldwide, P.C.




                                              28
                MPA ISO Defendant’s Motion Under The Court’s Retained Jurisdiction
                              Case No. 3:12-cv-05667-EMC-NMC
